COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                                 NO. 02-12-00385-CV


Ronald Harden                             §      From the 362nd District Court

                                          §      of Denton County (2011-41013-362)
v.
                                          §      October 31, 2013

Shan Merriman                             §      Opinion by Chief Justice Livingston


                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

there was error in some of the trial court’s order. The order is modified to delete

the sanctions award to Shan Merriman. It is ordered that the judgment of the trial

court is affirmed as modified.

      It is further ordered that appellant Ronald Harden shall pay all of the costs

of this appeal, for which let execution issue.


                                      SECOND DISTRICT COURT OF APPEALS



                                      By _________________________________
                                         Chief Justice Terrie Livingston